I am of the opinion that the release of the $15,000 mortgage and the execution and acceptance of the new $18,000 mortgage effected a complete novation as to the existing lien rights of the subcontractors. The evidence, I think, shows that this releasing of the $15,000 mortgage and the execution and acceptance of the $18,000 mortgage were with full knowledge on the part of the mortgagee of the then existing lien rights of the subcontractors, and thus resulted in their liens becoming prior to the whole of the $18,000 mortgage lien.
I am also of the opinion that the lien claim of the Francis Construction Company is inferior to the whole of the $65,000 indebtedness secured by the trust deeds, notwithstanding $3,000 of that indebtedness was secured by the second of the trust deeds after the accruing of the construction company's lien rights; this because, as I view the record, it appears that this $3,000 increase of the trust loan was brought about at the instance of the construction company as well as at the instance of the owners, and the construction company received the benefit thereof.
My view is that the decree should be affirmed in all respects.
MAIN, J., concurs with PARKER, J. *Page 353